ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after final amendment filed 08/17/22 in response to the final Office Action filed 06/09/22. The amendment has been entered.
Status of Claims
2)	Claims 1, 5 and 6 have been amended via the amendment filed 08/17/22.
	Claims 1, 5 and 6 are pending.  
Objection(s) Withdrawn
3)	The objection to claim 1 and to the specification made in paragraph 7 of the Office Action filed 06/09/22 is withdrawn in light of Applicants’ amendment to the claim.
4)	The objection to claim 1 made in paragraph 15 of the Office Action filed 06/09/22 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Withdrawn
5)	The rejection of claim 1 made in paragraph 13 of the Office Action filed 06/09/22 under 35 U.S.C § 112(a) ) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the biological material deposit issue is withdrawn in light of Applicants’ statements in compliance with the biological material deposit Rule. 
6)	The rejection of claim 1 made in paragraph 14 of the Office Action filed 06/09/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendments to the claim.  
Conclusion
7)	Claims 1, 5 and 6 are allowed. In the interest of compact prosecution and upon further consideration, the previously non-elected claims drawn to the product of invention II made by the allowable method, have been fully examined and rejoined with the elected invention I. Accordingly, the restriction between inventions I and II set forth in the Office Action mailed 08/06/21 is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04, claims directed to the previously non-elected Lactobacillus acidophilus JCM1132 species, the Lactobacillus casei JCM1134 species, the Bifidobacterium bifidum JCM1255 species, the Bifidobacterium lactis JCM10602 species, the Bifidobacterium longum CB108 species, and the combination species thereof have been fully examined, and the election requirement for these species set forth in the Office Action mailed 06/09/2022 and/or 08/06/21 is hereby withdrawn.
In view of these, Applicants are advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction and species election requirements are withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
	Claims 5 and 6 are now renumbered as claims 2 and 3 respectively. 
Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
s. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

August, 2022